[Cite as Dorsey v. Dorsey, 2013-Ohio-3594.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


JILL DORSEY                                   :     JUDGES:
                                              :
                                              :     Hon. Sheila G. Farmer, P.J.
        Plaintiff - Appellant                 :     Hon. John W. Wise, J.
                                              :     Hon. Craig R. Baldwin, J.
                                              :
-vs-                                          :
                                              :
JAMES DORSEY, JR.                             :     Case No. 2013CA00027
                                              :
                                              :
        Defendant - Appellee                  :     OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court
                                                    of Common Pleas, Family Court
                                                    Division, Case No. 2008DR00328




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   August 19, 2013




APPEARANCES:

For Plaintiff-Appellant                             For Defendant-Appellee

JEFFREY R. JAKMIDES                                 THERESA T. TOLSON
JOHN T. JAKMIDES                                    18495 Fifth Street
325 E. Main Street                                  Beloit, OH 44609
Alliance, OH 44601
Stark County, Case No. 2013CA00027                                                     2

Baldwin, J.

      {¶1}      Appellant Jill Dorsey appeals a judgment of the Stark County Common

Pleas Court, Family Court Division, overruling her motion to allocate all of the guardian

ad litem fees incurred in the instant case to appellee James Dorsey, Jr.

                              STATEMENT OF FACTS AND CASE

      {¶2}      The parties were divorced on May 6, 2009. The parties have three minor

children.     Appellee filed a motion to modify companionship, child support, and the tax

exemption for the children on November 15, 2011. On February 24, 2012, appellant

filed a motion to terminate visits. A guardian ad litem was appointed by the court.

Appellant was ordered to deposit $1,000 for guardian fees, and additional fees were to

be paid 75% by appellant and 25% by appellee.

      {¶3}      On March 15, 2012, appellant filed a motion for a civil protection order,

which was dismissed. A no contact order was issued which required appellee to attend

Voyager and communicate through Family Wizard.

      {¶4}      Appellee was charged with domestic violence on July 2, 2012. The victim

was the parties’ minor daughter. On July 23, 2012, the parties agreed to suspend

appellee’s visitation, but he was allowed telephone contact with the youngest child. The

guardian ad litem filed her report on August 8, 2012, recommending that visits with

appellee remain suspended, telephone contact between appellee and the youngest

child be terminated, and all three children attend counseling.

      {¶5}      The parties appeared before the court for a hearing on August 15, 2012.

Appellee moved to withdraw his motion filed on November 15, 2011.            The matter

proceeded to a hearing on appellant’s motion to terminate visits. Appellee moved to
Stark County, Case No. 2013CA00027                                                     3


continue the case pending resolution of his domestic violence charge in Alliance

Municipal Court and a pending investigation concerning sexual abuse.            Appellee

ultimately pled no contest to a reduced charge, and the sexual abuse allegation was

found to be unsubstantiated.

      {¶6}   On September 11, 2012, the guardian moved for an additional deposit.

The parties were each ordered to deposit $500. Appellant paid her initial deposit of

$1,000 plus the additional deposit of $500.      Appellee paid nothing.   Based on the

guardian’s statement of accounting filed with the court, appellant has outstanding

guardian ad litem fees of $2,732.50 and appellee of $1,077.50.

      {¶7}   Appellant moved to have all of the guardian’s fees assessed to appellee,

arguing that the fees were caused by appellee’s actions. She argued that she was

required to pay for counseling for the children, as well as litigation costs, due to

appellee’s behavior.

      {¶8}   After a hearing, the magistrate recommended that appellant’s motion to

have guardian ad litem fees allocated solely to appellee be overruled, and that

appellee’s visitation be suspended pending further order of the court. The magistrate

found that after the initial motion filed by appellee in November of 2011, all subsequent

litigation was due to appellant’s motion concerning visitation. The magistrate also found

that in September of 2012, counsel for appellee sent appellant’s counsel a letter stating

that appellee was “giving up” and requested a proposal to resolve all issues. The

magistrate found that no extraordinary circumstances were presented to deviate from

the initial order dividing fees 75% to appellant and 25% to appellee.

      {¶9}   Appellant assigns a single error on appeal:
Stark County, Case No. 2013CA00027                                                       4


      {¶10}   THE TRIAL COURT ABUSED ITS DISCRETION IN ALLOCATING THE

MAJORITY OF THE GUARDIAN AD LITEM FEES TO MOTHER.                         MOTHER WAS

FORCED TO REQUEST THE COURT’S INTERVENTION DUE TO FATHER’S

CONTINUOUS EGREGIOUS BEHAVIOR, INCLUDING AN ADMITTED ASSAULT OF

THE PARTIES’ YOUNGEST DAUGHTER. AS SUCH, HE SHOULD BE REQUIRED

TO PAY THE COSTS ACCRUED DUE TO HIS HEINOUS CONDUCT.

      {¶11}   The trial court has discretion over the allocation of guardian ad litem fees

to either or both of the parties. Davis v. Davis, 55 Ohio App.3d 196, 200, 563 N.E.2d

320 (1988). Fees may be allocated based on the parties' litigation success, and the

parties' economic status. Id. In order to find an abuse of discretion, we must determine

that the trial court's decision was unreasonable, arbitrary or unconscionable. Blakemore

v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

      {¶12}   The record reflects that appellant earned more money than appellee.

While she argued that she had to pay for counseling for the children, the magistrate

found that she had failed to present these medical bills as required by law so that

appellee would be required to pay his share. While appellee initiated the litigation with

his motion filed November 15, 2011, all subsequent litigation was due to appellant’s

motion to suspend visitation.     While appellee did plead no contest to a charge of

domestic violence as a fourth degree misdemeanor for an incident involving the parties’

younger daughter, sexual abuse allegations raised by the older daughter were found to

be unsubstantiated. The trial court did not abuse its discretion in allocating the guardian

ad litem’s fees 75% to appellant and 25% to appellee.
Stark County, Case No. 2013CA00027                                                     5


      {¶13}   The assignment of error is overruled. The judgment of the Stark County

Common Pleas Court, Family Court Division, is affirmed. Costs assessed to appellant.


By: Baldwin, J.

Farmer, P. J. and

Wise, J. concur.




                                      HON. CRAIG R. BALDWIN



                                      HON. SHEILA G. FARMER



                                      HON. JOHN W. WISE




CRB/rad
[Cite as Dorsey v. Dorsey, 2013-Ohio-3594.]


                    IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


JILL DORSEY                                      :
                                                 :
        Plaintiff -Appellant                     :
                                                 :
-vs-                                             :      JUDGMENT ENTRY
                                                 :
JAMES DORSEY, JR.                                :
                                                 :
        Defendant – Appellee                     :      CASE NO. 2013CA00027


        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Family Court Division is

affirmed. Costs assessed to appellant.




                                              HON. CRAIG R. BALDWIN



                                              HON. SHEILA G. FARMER



                                              HON. JOHN W. WISE